                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:17CR244
                                            )
      vs.                                   )
                                            )
MELISA HAMLING,                             )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [41]. Counsel requests additional time to resolve the matter short of trial and is
actively engaged in plea negotiations. Good cause having been shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [41] is granted as
follows:

      1. The jury trial, now set for March 4, 2019, is continued to April 29, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and April 29, 2019, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: February 20, 2019.

                                  BY THE COURT:


                                  s/ Michael D. Nelson
                                  United States Magistrate Judge
